Filed 8/5/14 In re L.R. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 977(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 977(b). This opinion has not been certified for publication or
ordered published for purposes of rule 977.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re L.R. et al., Persons Coming Under the                             B253123
Juvenile Court Law.                                                     (Los Angeles County
                                                                        Super. Ct. No. CK89121)

LOS ANGELES COUNTY DEPARTMENT
OF CHILDREN AND FAMILY SERVICES,

                  Plaintiff and Respondent,

         v.

G.S.,

                  Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County. Carlos E.
Vasquez, Judge. Dismissed.

         David A. Hamilton, under appointment by the Court of Appeal, for Defendant and
Appellant.

         No appearance by Plaintiff and Respondent.


                                       __________________________
       Father L.R. and appellant mother G.S. were arrested in July 2011 when police
executed a search warrant at their home in connection with father’s selling of
methamphetamine. Appellant mother was released the day after her arrest. Father, on
the other hand, apparently remained in custody from his arrest until his release from
prison in August 2013 and later deportation from the United States as an undocumented
alien. Following mother and father’s arrest, respondent Los Angeles County Department
of Children and Family Services filed on July 28, 2011, a petition under Welfare and
Institutions Code section 3001 alleging that the couple’s then 17-month-old son L.R. and
6-month-old daughter R.R. were at risk of harm from father’s possession in the family
home of one-half pound of methamphetamine and two loaded handguns. Both children
were detained.
       On September 20, 2011, the dependency court sustained the petition. The court
ordered mother and father to participate in parenting classes and drug awareness
programs. The court also ordered monitored visitation for both parents with the minors,
with discretion to liberalize. At the six-month review hearing in April 2012, the court
found father’s progress in correcting the problems that led to the children’s removal from
the family home had been “minimal.” Mother, on the other hand, had maintained regular
contact and visitation with the children and was making progress in resolving the
problems that led to the children’s removal. The court found there was a substantial
probability of returning the children to mother’s custody.
       On July 25, 2012, police arrested mother for armed robbery. In August 2012,
mother was sentenced on the robbery charge to two years in state prison, plus two
additional years to be served consecutively for violating probation. The next month in
September 2012, the dependency court granted de facto parental status to the children’s
foster parents, who had cared for both children for most of the time since their detention.
The dependency court also granted the foster parents the right to make educational
decisions for each child, both of whom had been identified as having disabilities. At the


1      All further section references are to the Welfare and Institutions Code.
                                             2
12-month review hearing in November 2012, respondent recommended termination of
parental rights. The court rejected the recommendation, however, based on the court’s
finding that respondent had not made reasonable efforts to enable the children’s return to
parental custody.
       At the next review hearing on July 22, 2013, the court found mother and father
had not maintained regular and consistent contact and visitation with the children. The
court additionally found that mother and father had not demonstrated the capacity and
ability to complete the objectives of their treatment plan. Finding no substantial
probability the children could be returned to either parent within six months, the court
terminated family reunification services and set a selection and implementation hearing
for November 18, 2013, with the recommended plan being termination of parental rights
and adoption by the foster parents (§ 366.26).
       On August 9, 2013, mother lodged with the court her notice of intent to file a writ
petition challenging the setting of the selection and implementation hearing. The court
clerk marked the notice as “received” but did not accept it for filing because it was late;
mother should have filed her notice by July 29, 2013. Mother also filed that day her
notice of appeal from the court’s order setting the selection and implementation hearing,
which the court also marked as “received” but did not accept for filing.
       One month later on September 9, 2013, mother filed a petition under section 388
requesting modification of the court’s order setting the selection and implementation
hearing and anticipated order to terminate parental rights. Her petition alleged she had
fully complied with respondent’s case plan for her. She alleged as a change in
circumstance her eligibility for a “mother infant program,” which she described as a
“structured program” offering counseling and guidance in parenting skills and vocational
training. Her petition stated that changing the court’s order was in her children’s best
interests because “I believe if the judge allow[s] family reunification with a biological
parent it would be in the best interest of my children. This would devastate my entire
family if my children were adopted. I am willing to be a law abiding productive citizen
and teach my children positive things.”

                                              3
       On October 9, 2013, the court summarily denied mother’s section 388 petition
without a hearing. The court’s order stated the petition did not offer new evidence or a
change in circumstances that established that changing the court’s order was in the
children’s best interests.
       On November 6, 2013, mother filed a handwritten document and a petition for
habeas corpus which asserted the court had violated her rights by not granting her section
388 petition. In these documents, mother stated she had been taking parenting and self-
improvement classes in prison. She also stated the case social worker had not brought the
children to visit mother in prison, but had instead sent only photographs of them. Mother
requested appointment of counsel to pursue an appeal from the court’s denial of her
section 388 petition with the goal of reinstating reunification services, or, alternatively,
placement of the children with a guardian selected by mother instead of termination of
her parental rights.
       On December 20, 2013, we appointed counsel to represent mother. On April 1,
2014, appellate counsel filed an opening brief stating he could find no arguable issues for
appeal. (In re Phoenix H. (2009) 47 Cal.4th 835.) Upon counsel’s filing of his brief, the
clerk of this court sent a letter to mother informing her she had 30 days to file a letter or
brief if she wished to raise points for this court to consider.
       On April 15, 2014, mother filed a letter brief stating the dependency court had
erred in denying her section 388 petition because mother (1) is an American citizen;
(2) she “depended on social worker to maintain contact with the children, who are
toddlers”; (3) she “did not receive feed back from social worker (only twice) never had a
visit or phone call with her children”; (4) she “continued to complete the necessary
classes . . . to reunite with her children”; (5) she “did not receive a fair hearing nor due
process [because] she none of her completions are acknowledge[d]”; (6) she “has outside
support from Amistad who help female parolees with children including her family”; and,
(7) she “is prepared to provide a safe environment for her children.”
       Section 388 permits a parent to petition the juvenile court to change a previous
order when the change would be in a child’s best interests. Section 388, subdivision (a)

                                               4
provides: “Any . . . person having an interest in a child who is a dependent child of the
juvenile court . . . may, upon grounds of change of circumstance or new evidence,
petition the court in the same action in which the child was found to be a dependent child
of the juvenile court . . . for a hearing to change, modify, or set aside any order of court
previously made . . . .” For a petition to succeed, a parent must present new evidence or
circumstances that justify modifying a court’s prior order. (In re B.D. (2008)
159 Cal.App.4th 1218, 1228; In re Zachary G. (1999) 77 Cal.App.4th 799, 806-807.) In
deciding whether to hold a full hearing on a section 388 petition, the juvenile court may
choose to summarily deny the petition without a hearing if the court finds that the
“petition . . . fails to state a change of circumstances or new evidence that may require a
change of order or termination of jurisdiction or, that the requested modification would
promote the best interest of the child.” (Cal. Rules of Court, rule 5.570(d).) Our review
of the record has found no arguable issues for appeal.


                                      DISPOSITION
       The appeal from the juvenile court’s order denying mother’s petition under section
388 is dismissed.




                                                   RUBIN, J.
WE CONCUR:



              BIGELOW, P.J.                                              FLIER, J.




                                              5